DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because 
Reference character “S34” (Figure 9) is not mentioned in the description
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-13 and 15 are objected to because of the following informalities:
Claim 1 recites the limitations
“movable unit continuously pressed” (line 2), which should read “movable unit configured to be continuously pressed”
“first sensor outputting acceleration” (line 3), which should read “first sensor configured to output acceleration”
“second sensor outputting reactive force” (lines 5-6), which should read “second sensor configured to output reactive force”
“processor calculating” (line 9), which should read “processor configured to calculate”
“processor…calculating first information” (lines 9-12), which should read “processor…configured to calculate first information”
“display apparatus displaying” (line 15), which should read “display apparatus configured to display”
Claim 2 recites the limitations
“processor calculates” (lines 2, 6, 9), which should read “processor is configured to calculate”
Claim 3 recites the limitations
“processor calculates” (line 2), which should read “processor is configured to calculate”
“processor converts” (line 6), which should read “processor is configured to convert”
Claim 4 recites the limitations
“processor calculates” (line 2), which should read “processor is configured to calculate”
“processor converts” (line 6), which should read “processor is configured to convert”
Claim 5 recites the limitations
“processor calculates” (line 2), which should read “processor is configured to calculate”
“processor converts” (line 5), which should read “processor is configured to convert”
Claim 6 recites the limitations
“processor divides” (line 2), which should read “processor is configured to divide”
“processor calculates” (line 5), which should read “processor is configured to calculate”
Claim 7 recites the limitations
“processor calculates” (lines 2, 5), which should read “processor is configured to calculate”
Claim 8 recites the limitations
“processor divides” (line 2), which should read “processor is configured to divide”
“processor obtains” (line 6), which should read “processor is configured to obtain”
“processor calculates” (line 10), which should read “processor is configured to calculate”
Claim 9 recites the limitations
“processor divides” (line 2), which should read “processor is configured to divide”
“processor obtains” (line 6), which should read “processor is configured to obtain”
“processor calculates” (line 10), which should read “processor is configured to calculate”
Claim 10 recites the limitations
“processor obtains” (line 2), which should read “processor is configured to obtain”
“processor calculates” (line 5), which should read “processor is configured to calculate”
Claim 11 recites the limitations
“display apparatus displays” (line 2), which should read “display apparatus is configured to display”
Claim 12 recites the limitations
“first database that associates” (line 2), which should read “first database that is configured to associate”
Claim 13 recites the limitations
“first database that associates” (line 2), which should read “first database that is configured to associate”
“processor causes” (line 4), which should read “processor is configured to cause”
Claim 15 recites the limitations
“second database recording” (line 2), which should read “second database configured to record”
“processor causes” (line 4), which should read “processor is configured to cause”
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Kandori (US-20130085417-A1) in view of Pell which teaches 
A viscoelasticity measurement system comprising:
a measurement apparatus including a movable unit continuously pressed against a measurement object (The contact area 15 is pushed against a portion B of a human body (as one example, B is breast region) which is a measurement subject so that the body yields under pressure of the contact area 15 applied by the operator of the measurement apparatus 1 (Kandori, Paragraph [0022])), a first sensor outputting acceleration information corresponding to an acceleration of pressing-directional movement of a contact portion of the movable unit with respect to the measurement object (An acceleration sensor 13 detects acceleration information of a direction in which the body is pushed (Kandori, Paragraph [0022])), and a second sensor outputting reactive force information corresponding to a reactive force applied to the contact portion of the movable unit with respect to the measurement object (The magnetic sensor 19 outputs information as electric voltage based on the pressure applied to body portion B by the measurement apparatus 1 (Kandori, Paragraph [0023]));
a processor calculating first information on an elasticity component of the measurement object (That is to say, information of the acceleration sensor (a) and the magnetic sensor (b) are used to calculate the spring constant (or hardness) (Kandori, Paragraph [0032])) and second information on a viscosity component of the measurement object (Oscillating deformation of a tissue with simultaneous measurement of selected parameters (e.g., force, displacement) can yield important information about the tissue's material properties and physiological state (Pell, Paragraph [0334]); The output from these sensors can be fed into a display (such as a digital numeric display or a bank of light emitting diodes LEDs) for direct readout, or the signal can be fed into an analog-to-digital converter and read by a computer for subsequent calculations and display. Multiple sensors measuring a parameter (for example, a plurality of load cells and/or accelerometers indicating forces and/or accelerations acting on a corresponding plurality of retractor blades) can provide a map in two dimensions (2D), three dimensions (3D), or four dimensions (4D, with time) of the forces and moments acting on the system consisting of the body of the patient and the retractor C4 (Pell, Paragraph [0364])); 
a display apparatus displaying the first information and the second information (Display 26 is an information displaying means, for example an LCD (Liquid Crystal Display) or a CRT (Cathode Ray Tube) display. Display 26 displays one or more of waveforms, hardness of physical object, and an indicator which visually represents hardness (Kandori, Paragraph [0038]); Pell, Paragraph [0364]).

However, the combination of Kandori in view of Pell fails to explicitly disclose the processor calculating, based on the acceleration information and the reactive force information, any of a complex elastic modulus of the measurement object, a delay time difference between the acceleration information and the reactive force information, and a viscosity property, wherein it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kandori in view of Pell so as to incorporate the limitations that the combination failed to teach without the benefit of hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 and 16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U.S. Patent No. 11,219,407. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791